UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (MarkOne) T ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-12551 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Home Properties, Inc. Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Home Properties, Inc. 850 Clinton Square Rochester, New York 14604 REQUIRED INFORMATION The Home Properties Retirement Savings Plan (the "Plan") is subject to the Employee Retirement Security Income Act of 1974 ("ERISA").Therefore, in lieu of the requirements of Items 1-3 of Form 11-K, the financial statements and schedules of the Plan for the two fiscal years ending December 31, 2010 and 2009, which have been prepared in accordance with the financial reporting requirements of ERISA, are filed herewith as Exhibit 99.15 and incorporated herein by reference. EXHIBITS ExhibitNumber Description Consent of Insero & Company CPAs, P.C., independent accountants. Financial Statements and Schedules of the Plan for the two fiscal years ending December 31, 2010 and 2009 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. HOME PROPERTIES RETIREMENT SAVINGS PLAN Date: June 27, 2011 By: /s/ David P. Gardner Name: David P. Gardner Title: Chairman of the Administrative Committee, the Administrator of the Plan
